Case 19-05312-wlh      Doc 73      Filed 01/27/20 Entered 01/27/20 10:28:42      Desc Main
                                   Document      Page 1 of 4




  IT IS ORDERED as set forth below:



   Date: January 27, 2020
                                                    _____________________________________
                                                               Wendy L. Hagenau
                                                          U.S. Bankruptcy Court Judge

_______________________________________________________________
                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE:                                          CASE NO. 18-63282-WLH

 HRN GROUP, LLC,                                 CHAPTER 7

                      Debtor,


 HRN GROUP, LLC,                                 AP NO. 19-5312-WLH

                      Plaintiff,

 v.

 STATE COURT OF DEKALB COUNTY,
 ET AL.,

                      Defendants.


           ORDER DENYING MOTION FOR DEFAULT JUDGMENT AS TO
                    STATE COURT OF DEKALB COUNTY

       THIS MATTER is before the Court on Plaintiff’s Affidavit of Notice of Demand for

Default Judgment against State Court of DeKalb County (Doc. No. 33) (the “Motion”).



                                             1
Case 19-05312-wlh       Doc 73       Filed 01/27/20 Entered 01/27/20 10:28:42           Desc Main
                                     Document      Page 2 of 4


       Danitta-Ross a.k.a. Danitta-Ross: Morton, purportedly on behalf of HRN Group, LLC

(“HRN”), filed a complaint on behalf of the Debtor on October 1, 2019. A summons was issued

on October 2, 2019.

       Pursuant to Federal Rule of Bankruptcy Procedure 7012(a), a defendant’s obligation to

answer a complaint is not triggered until the complaint is duly served. Fed. R. Bankr. P. 7012(a)

(“If a complaint is duly served, the defendant shall serve an answer within 30 days after the

issuance of the summons, except when a different time is prescribed by the court.” Fed. R. Bankr.

P. 7012(a)); see also In re Campbell, No. 16-80837, 2017 WL 2870132, at *4 (Bankr. W.D. La.

July 5, 2017). Being “duly served” means in due or proper form or according to legal requirements.

In an adversary proceeding, a plaintiff must serve on a defendant the summons, along with a copy

of the complaint, and file proof of service of the same, in accordance with the Federal Rules of

Bankruptcy Procedure. Pursuant to Bankruptcy Rule 7004(e), service must be made within 7 days

after the issuance of the summons.

       Bankruptcy Rule 7004(h)(6) provides service in an adversary proceeding must be made

       Upon a state or municipal corporation or other governmental organization thereof
       by mailing a copy of the summons and complaint to the person or office upon whom
       process is prescribed to be served by the law of the state in which service is made
       when an action is brought against such a defendant in the courts of general
       jurisdiction of that state, or in the absence of the designation of any such person or
       office by state law, then to the chief executive officer thereof.

Fed. R. Bankr. P. 7004(b)(6).

       The identity of the official to be served under Paragraph (6) is a function of the law of the

state in which service is to be made. In Georgia, state law provides for service:

       If against a county, municipality, city, or town, to the chairman of the board of
       commissioners, president of the council of trustees, mayor or city manager of the
       city or to an agent authorized by appointment to receive service of process. If
       against any other public body or organization subject to an action, to the chief
       executive officer or clerk thereof[.]

                                                 2
Case 19-05312-wlh        Doc 73     Filed 01/27/20 Entered 01/27/20 10:28:42             Desc Main
                                    Document      Page 3 of 4



O.C.G.A. § 9-11-4(e)(5).

       A party must strictly comply with Bankruptcy Rule 7004(h). Although pro se pleadings

are held to a less stringent standard than pleadings drafted by attorneys and are liberally construed,

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam), a pro se litigant

must still follow procedural rules. See Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007)

(per curiam) (affirming district court order dismissing complaint where pro se plaintiff failed to

properly effect service on the defendant). Without proper service, a defendant cannot be said to

have failed to plead or otherwise defend. See Tompkins & Assocs. v. Mack (In re Mack), Adv.

No. 03-9208-JEM, 2004 WL 5848040 (Bankr. N.D. Ga. Mar. 12, 2004) (finding that defendant

was not in default where service was insufficient and denying plaintiff’s motion for default

judgment); see also. Lindsay v. Beggins (In re Lindsay), Nos. 17-65425-WLH, 17-5265-WLH,

2018 WL 1508552 (Bankr. N.D. Ga. Mar. 26, 2018).

       The complaint was filed on October 1, 2019, and a summons was issued on October 2,

2019. The certificate of service attached to the complaint indicates a copy of the complaint was

served by United States mail on various defendants, but it does not name an official to be served

on behalf of the State Court of DeKalb County. In fact, it does not list the State Court of DeKalb

County at all. Moreover, that certificate of service is only as to the complaint and not the summons

which was issued the next day. Plaintiff has failed to properly serve process on the State Court of

DeKalb County. Because service was insufficient on the State Court of DeKalb County, the State

Court of DeKalb County is not in default and the Court will deny the Motion.

       Accordingly,

       IT IS ORDERED that the Motion is DENIED.

                                     END OF DOCUMENT

                                                  3
Case 19-05312-wlh   Doc 73   Filed 01/27/20 Entered 01/27/20 10:28:42   Desc Main
                             Document      Page 4 of 4




Distribution List

HRN Group, LLC
4596 Meadow Creek Path
Lithonia, GA 30038




                                       4
